Judgment, Supreme Court, New York County, entered May 5, 1971, unanimously modified, on the law, to the extent of reducing defendant’s future obligation, as set forth in the third decretal paragraph thereof, to $60 per week, and otherwise affirmed, without costs and without disbursements. An upward modification of the children’s support was not warranted within the framework of the instant breach of contract action. If respondent desires to seek such relief, she should employ the appropriate vehicle therefor. Concur — Stevens, P. J., McGivern, Markewich, Nunez and Murphy, JJ.